                 Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 1 of 43




            1 JOSH COLE AICKLEN
              Nevada Bar No. 007254
            2 josh.aicklen@lewisbrisbois.com
              STEPHEN L. TITZER
            3 Nevada Bar No. 008289
              stephen.titzer@lewisbrisbois.com
            4 LEWIS BRISBOIS BISGAARD & SMITH LLP
              6385 S. Rainbow Boulevard, Suite 600
            5 Las Vegas, Nevada 89118
              TEL.: 702.893.3383
            6 FAX: 702.893.3789
              Attorneys for Defendant
            7 VINCENT TJOTA
            8
            9
           10                                   UNITED STATES DISTRICT COURT
           11                                       DISTRICT OF NEVADA
           12 REBECCA LEMPERLE, individually,                 CASE NO.: 2:18-cv-00202-JCM-DJA
           13                      Plaintiff,
           14            vs.

           15 VINCENT TJOTA, individually; DOES I-X,
              and ROE CORPORATIONS I-X, inclusive,
           16
                        Defendants.
           17
           18                              DEFENDANT'S MOTION TO CONTINUE TRIAL
           19           COMES NOW, Defendant VINCENT TJOTA ("Defendant"), by and through his
           20 counsel, Josh Cole Aicklen, Esq. and Stephen L. Titzer, Esq. of LEWIS BRISBOIS
           21 BISGAARD & SMITH LLP, and moves this Court for a continuance of the trial date
           22 pursuant to Local Court Rule 45-2.
           23
           24
           25
           26
           27
           28
LJBNIS
EFIMOIS
EtS3AARD
&MilliW3        4813-7266-7312.1
                    Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 2 of 43




               1            This Motion is based upon the following Memorandum of Points and Authorities,
               2 the attached exhibits, the affidavit of counsel attached hereto, the papers and pleadings
               3 on file herein and san
                                      / oral argument entertained at the time of hearing, if any.
               4            DATED thi   -7   day of January, 2020.
               5                                         Respectfully Submitted,
               6                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
               7
               8
                                                         By          /s/ Josh Cole Aicklen
               9                                              JOSH COLE AICKLEN
                                                              Nevada Bar No. 007254
               10                                             STEPHEN L. TITZER
                                                              Nevada Bar No. 008289
               11                                             6385 S. Rainbow Boulevard, Suite 600
                                                              Las Vegas, Nevada 89118
               12                                             Attorneys for Defendant
                                                              VINCENT TJOTA
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
LEVVIS
ERI93)IS
EISGAARD
8, svimLIP
      An MA/        dR11-79AR-7119 1                           9
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 3 of 43




 1           AFFIDAVIT OF STEPHEN L. TITZER, ESQ., IN SUPPORT OF DEFENDANT'S
                               MOTION TO CONTINUE TRIAL
 2
 3 STATE OF NEVADA                       )
                                         ) ss.
 4 COUNTY OF CLARK                       )

 5              STEPHEN L. TITZER, being first duly sworn, deposes and says:

 6              1.         I am a Partner at LEWIS BRISBOIS BISGAARD & SMITH LLP, and am duly

 7 licensed to practice law in the State of Nevada.
 8              2.         I am competent to testify to the matters set forth in this Affidavit, and will do

 9 so if called upon.
10              3.         I am an attorney representing Defendant VINCENT TJOTA in the subject

11 lawsuit currently pending in the United States District Court of Nevada, Case No. 2:18-cv-
12 00202-JCM-DJA.
13              4.         On January 15, 2020, I contacted Mike Kristoff, Esq. attorney for Plaintiff,

14 and informed him that the Defendant Vincent Tjota lives in Singapore and cannot attend
15 the present trial date. I requested that Plaintiff's counsel stipulate to continue the trial to
16 December 2020.                Plaintiff's counsel did not respond, thus necessitating the instant

17 Motion.
18               5.        This Motion is not filed for any improper purpose or to cause undue delay.

19               6.        Attached hereto as Exhibit A is a true and correct copy of ECF No. 77,

20 Order Granting Joint Pretrial Order.
21               7.        Attached hereto as Exhibit B is a true and correct copy of a Letter from

22 Vincent Tjota to Defense Counsel Requesting a Continuance, dated January 8, 2020.
23               FURTHER YOUR AFFIANT SAYETH NAUGHT.

24
                                                        St    en L. Titzer, E
25 SWORN AND SUB CRIBED to before
   me this N - day of nuary, 2020.
26
                                                                    NOTARY PUBLIC
                                                                  STATE OF NEVADA
27                                                                   County of Clerk
   Notary Public in d for said                                    MELISSA Y. LATRELL
                                                                 Appt. No. 06-107806-1
28 County and State                                              My ApM. Expires July 6, 2020




     A011   -Iona -711.1
      Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 4 of 43




 1                            MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                    I.
 3                                       FACTUAL BACKGROUND
 4               On Saturday, April 30, 2016, Defendant Vincent Tjota was visiting Las Vegas,
 5 Nevada and driving a Budget rental vehicle with Janice Siau, his fiancée, as a passenger.
 6 They live in Singapore.           Vincent Tjota was driving a white 2016 Ford Mustang GT
 7 westbound on Bridger Avenue in Las Vegas, Nevada, while stopped at the intersection of
 8 Maryland Parkway. Plaintiff Rebecca Lemperle was driving a red 2015 Kia RIO LX
 9 vehicle southbound on Maryland. After stopping and looking both ways, Vincent Tjota
10 proceeded to drive through the intersection, which was clear. At that time, Plaintiff drove
11 through the intersection and struck Tjota's Mustang as she was likely speeding through
12 the intersection. Plaintiff lived in Sweden.
13               Mr. Tjota disputes liability. Mr. Tjota stopped at the intersection and looked both
14 ways before proceeding through the intersection. Mr. Tjota did not see the Plaintiff's car
15 and did not have enough time to react to avoid the impact. Plaintiff struck the rear panel
16 of Defendant's Mustang. Mr. Tjota disclosed the photographs from the scene of the
17 accident that showed the damage to the right rear panel of his Mustang.
18               Presently, trial for this matter is scheduled to occur on June 15, 2020. See, ECF
19 No. 77, attached hereto as Exhibit A. Recently, on January 8, 2020, Defense counsel
20 received a letter from Mr. Tjota who expressed a desire for trial to be pushed back until
21 December 2020 so he could be physically present at the time of trial.                       See,
22 Correspondence from Vincent Tjota, attached hereto as Exhibit B. Mr. Tjota lives in
23 Singapore and he will need to take off at least two weeks of work so he can travel to the
24 United States and attend the trial. Id. Therefore, Defendant respectfully requests that
25 this Court grant the Motion and continue trial until December 2020.
26 / / /
27 / / /
28 ///


     A010 -7ac   -pal n 1                             A
      Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 5 of 43




1                                                             II.
2                                                  LEGAL ARGUMENT
3        A. Motions to Continue Standard and Argument
4              Pursuant to this Court's local rules,
5                         LCR 45-2 Continuance of Trial Date - Speedy Trial Act
6                         A request to continue a trial date, whether by motion or
                          stipulation, will not be considered unless it sets forth in detail
 7                        the reasons a continuance is necessary and the relevant
                          statutory citations for excludable periods of delay, if any,
8
                          under the Speedy Trial Act, 18 U.S.C. § 3161(h). The request
9                         must be accompanied by a proposed order that contained
                          factual findings and relevant statutory citations, if any.
10
     See, LCR 45-2.
11
               District courts have the inherent power to control their respective dockets. See,
12
     Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir. 1992); Hamilton Copper & Steel Corp. v.
13
     Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990).
14
               The importance of physical presence at trial cannot be overlooked. The Federal
15
     Rule of Civil Procedure 43(a) provides in part:
16
17                        Rule 43. Taking Testimony
18                        (a) In Open Court. At trial, the witnesses' testimony must be
                          taken in open court unless a federal statute, the Federal Rules
19                        of Evidence, these rules, or others adopted by the Supreme
                          Court provide otherwise. For good cause in compelling
20                        circumstances and with appropriate safeguards, the court may
                          permit testimony in open court by contemporaneous
21                        transmission from a different location.
22 See, FRCP 43(a).
23
               The Notes of Advisory Committee on Rules also provided the following with
24
     respect to live testimony:
25
26                        Contemporaneous transmission of testimony from a different
                          location is permitted only on showing good cause in
27                        compelling circumstances. The importance of presenting live
                          testimony in court cannot be forgotten. The very ceremony of
28                        trial and the presence of the factfinder may exert a powerful


     AR11_7')AA_711', 1                                   c
      Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 6 of 43




1                          force for truthtelling. The opportunity to judge the demeanor of
                           a witness face-to-face is accorded great value in our tradition.
2                          Transmission cannot be justified merely by showing that it is
                           inconvenient for the witness to attend the trial.
3
     See,   NOTES OF ADVISORY COMMITTEE ON RULES -1996 AMENDMENT (emphasis added).
4
              As noted above, Mr. Tjota is not a United States Citizen and resides in Singapore.
5
     Mr. Tjota has expressed his desire to Defense counsel to be physically present at the
6
     time of trial, but unfortunately, is unable to do so until December 2020 due to work
7
     restrictions and the distance he must travel to be present at trial - typically a twenty-plus
8
     hour flight. Mr. Tjota deserves his day in court as does every party to a legal proceeding.
9
     Defense counsel believes that it would be manifestly unjust if Defendant is not able to be
10
     present to testify in front of the finders of fact.           As such, Defense counsel finds it
11
     imperative that Mr. Tjota be physically present at the time of trial and therefore
12
     respectfully requests that this Court continue trial until December 2020.
13
                                                         III.
14
                                                   CONCLUSION
15
              Defendant requests that this Court grant his Motion and continue this matter's
16
     current trial date to December of 2020 so he can be physically present at trial.
17
              DATED this/             day of January, 2020.
18
                                                    Respectfully Submitted,
19
                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
20
21
22                                                  By          /s/ Josh Cole Aicklen
                                                         JOSH COLE AICKLEN
23                                                       Nevada Bar No. 007254
                                                         STEPHEN L. TITZER
24                                                       Nevada Bar No. 008289
                                                         6385 S. Rainbow Boulevard, Suite 600
25                                                       Las Vegas, Nevada 89118
                                                         Attorneys for Defendant
26                                                       VINCENT TJOTA
27
28


     Aillg_70gg_7/10   1                                  A
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 7 of 43




1                                         ORDER
2             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant's Motion
 3 to Continue Trial is GRANTED pursuant to Local Rule 45-2; and;
 4            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the current trial
 5 date on June 15, 2020 is VACATED; and
 6            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the new trial date
 7 shall commence on December 714,
                                - 18, 2020
                                   2020, at on a five
                                            9:00  a.m.week  three-week stack .
                                                       on a stack.
                              Calendar Call is December 9, 2020 at 9:00 a.m.
 8        "IT IS SO ORDERED."
 9            DATED January
                    this    24,day
                                2020.
                                   of         , 2020.
10
11
                                           DISTRICT COURTDISTRICT
                                           UNITED STATES  JUDGE JUDGE
12
13 Submitted By:
14
   Dated        ilf-ilao
15 LEWIS BRISBOIS BISGAARD & SMITH
   LLP
16
17
   Jo Cole A icklen, sq.
18 Stephen L. Titzer, Esq.
   6385 S. Rainbow Boulevard, Suite 600
19 Las Vegas, NV 89118
   Attorneys for Defendant VINCENT TJOTA
20
21
22
23
24
25
26
27
28


     AS211_71Pg_7111 1                        7
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 8 of 43




 1                                  CERTIFICATE OF SERVICE
 2        I hereby certify that on this ri    day of January, 2020, a true and correct copy
 3 of the foregoing DEFENDANT'S MOTION TO CONTINUE TRIAL was served via
 4 electronic service by the U.S. District Court CM/ECF system to the parties with an email-
 5 address on record, as follows:
 6 Paul D. Powell, Esq.
   Michael A. Kristof, Esq.
 7 Johnathon C. Roberts, Esq.
   THE POWELL LAW FIRM
 8
   8918 Spanish Ridge Avenue, Suite 100
 9 Las Vegas, NV 89148
   Telephone: 702-728-5500
10 Fax: 702-728-5501
   paul@tplf.com
11 mkristof@tplf.com
   jroberts tplf.com
12 Attorneys for Plaintiff
13 REBECCA LEMPERLE
14
15


                                                   AtAtA,4vAto
16
17                                       By
                                                Employee of
18                                             EWIS BRISBOIS BISGAARD & SMITH LLP
19
20
21
22
23
24
25
26
27
28
         Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 9 of 43

                                         Lemperle v. Tjota, Case No. 2:18-cv-00202-JCM-CWH




                     EXHIBIT A
                   ECF No. 77 — Joint Pretrial Order




                     EXHIBIT A

4819-4223-1729.1
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 10 of 43

     Case 2:18-cv-00202-JCM-DJA Document 77 Filed 10/16/19 Page 1 of 32




 1 JOSH COLE AICKLEN
   Nevada Bar No. 007254
 2 josh.aicklenalewisbrisbois.com
   STEPHEN L. TITZER
 3 Nevada Bar No. 008289
   stephen.titzer@lewisbrisbois.com
 4 LEWIS BRISBOIS BISGAARD & SMITH LLP
   6385 S. Rainbow Boulevard, Suite 600
 5 Las Vegas, Nevada 89118
   TEL.: 702.893.3383
 6 FAX: 702.893.3789
   Attorneys for Defendant
 7 VINCENT TJOTA
 8
 9
10                                   UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12 REBECCA LEMPERLE, individually,                  CASE NO.: 2:18-cv-00202-JCM-DJA
13                      Plaintiff,
14            vs.

15 VINCENT TJOTA, individually; DOES I-X,
   and ROE CORPORATIONS 1-X, inclusive,
16
             Defendants.
17
18                                             JOINT PRETRIAL ORDER
19           COMES NOW Plaintiff, REBECCA LEMPERLE ("Plaintiff"), by and through her
20 attorneys, Michael A. Kristof, Esq. of THE POWELL LAW FIRM; and Defendant
21 VINCENT TJOTA ("Defendant"), by and through his attorneys, Josh Cole Aicklen, Esq.
22 and Stephen L. Titzer, Esq. of LEWIS BRISBOIS BISGAARD & SMITH LLP; and submit
23 the Joint Pretrial Order pursuant to LR 16-3 and LR 16-4.
24        Following pretrial proceedings in this case:

25 I.        STATEMENT OF ACTION

26           A.         Nature of Action

27           This is a case arising from a motor vehicle accident involving Plaintiff REBECCA
                                  TJOTA. The accident occurred in Las Vegas,
28 LEMPERLE and Defendant VINCENT


     4844-7402-6664.1
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 11 of 43

      Case 2:18-cv-00202-JCM-DJA Document 70 Filed 10/10/19 Page 2 of 32




 1   Nevada, Clark County, on April 30, 2016. Plaintiff alleges that Defendant caused the
 2 accident. Defendant disputes liability and alleges Plaintiff caused the accident.
 3              B.        Relief Sought
 4              Plaintiff seeks general damages, past and future medical specials, pain and
 5 suffering.
 6              C.        Identification of the Parties
 7              This case was removed to Federal Court pursuant to 28 U.S.C. §§1441(a) and
 8 1446 based upon diversity jurisdiction.
 9              During all relevant times, Plaintiff is a resident of Clark County, Nevada.
10              During all relevant times, Defendant VINCENT TJOTA is a foreign resident of the
11 Country of Singapore.
12              Plaintiff made claims for medical special damages and pain and suffering, with the
13 amount in controversy in excess of $75,000.00.
14              D.        Contentions of the Parties
15                        1.     Plaintiffs Contentions
16              Plaintiff contends that Defendant caused the accident and Plaintiff was injured.
17                        2.     Defendant's Contentions
18              Defendant contends that Plaintiff caused the accident, that the Plaintiff did not
19 sustain personal injury as a result of the subject event, that Plaintiffs injuries were pre-
20 existing, not causally related to the subject event and that the medical billings were not
21 reasonable and necessary.
22 II.          STATEMENT OF JURISDICTION
23              This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. §
24 1332(A)(1), as the alleged value of the matter in controversy exceeds $75,000.00, and
25 the suit is between citizens of different states.
26 III.         ADMITTED FACTS
27              The following facts are admitted by the parties and require no proof:
28              1. The subject motor vehicle accident occurred on April 30, 2016.


     ARAA -7 41111.ARCA                                   9
                   Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 12 of 43

                    Case 2:18-cv-00202-JCM-DJA Document 7b3 Filed 10/18/19 Page 3 of 32




               1             2. Plaintiff filed the Complaint.
               2             3. Defendant filed an Answer.
               3 IV.         UNCONTESTED FACTS
               4             The following facts, though not admitted, will not be contested at trial by evidence
               5 to the contrary: None.
               6 V.          ISSUES OF FACT FOR TRIAL
               7             The following issues of fact are to be tried and determined upon trial:
                             1.           Whether Defendant was negligent.

               9             2.           Whether Plaintiff was negligent.
              10              3.          Whether the subject incident proximately caused injuries and other
              11 damages to Plaintiff.
              12             4.           The amount of apportionment for any pre-existing condition or unrelated

              13 event and subsequent accident.
              14              5.          The monetary value of Plaintiff's injuries and damages, if any.
              15 VI.          ISSUES OF LAW FOR TRIAL
              16              The following are issues of law are to be tried and determined upon trial:

              17              1.          Whether Defendant breached a duty of care to Plaintiff.

              18              2.          Whether Defendant caused the subject accident.
              19              3.          Whether Plaintiff breached a duty of care to Defendant.

              20              4.          Whether Plaintiff caused the subject accident and comparative fault.
              21              2.          Whether Plaintiff met her burden of proof, production and persuasion as to

              22 alleged injuries and amount of damages, and the issue of apportionment for any pre-
              23 existing conditions or the subsequent events for Plaintiffs claims in controversy.
              24 VII.         EXHIBITS FOR TRIAL

              25              (a) The following exhibits are stipulated into evidence in this case and may be so
              26 marked by the clerk:
              27              1.          Plaintiffs Complaint.

              28              2.          Defendant's Answer.
LEWIS
Bi93DIS
gsanaAD
& 9/1111 UP        AS244..7d(19-AAr.1 1
                     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 13 of 43

                     Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/16/19 Page 4 of 32




                1             (b)        As to the following additional exhibits the parties have reached the
                2 stipulations stated:
                 3            None.
                 4                       (1) Plaintiffs exhibits:
                5                                   MEDICAL AND/OR BILLING RECORDS
                6             1.         Medical records and billing from Align Med for dates of service 5/2/16
                7
                                         through 9/1/16;
                8
                              2.         Medical records and billing from Med MRI Center for dates of service
                9
                                         5/19/16 through 5/26/17;
                10
                              3.         Medical records and billing from Interventional Pain and Spine Institute for
                11
                12                       dates of service 6/15/16 through 8/31/17;

                13            4.         Medical records and billing from Surgical Arts Center for dates of service

                14                       6/27/16 through 2/20/17;
                15            5.         Medical records and billing from Anesthesiology Consultants for date of
                16
                                         service 6/27/16;
                17
                              6.         Medical records and billing from Western Regional Center for Brain and
                18
                                         Spine Surgery for dates of service 8/4/16 through 6/6/17;
                19
                              7.         Medical records and billing from Louis Mortillaro, Ph.D. for dates of service
                20
                21                       2/16/17 through 4/12/17;

                22            8.         Medical records and billing from Spring Valley Hospital Medical Center for

                23                       dates of service 3/12/17 through 4/24/17;
                24            9.         Billing from Shadow Emergency Physicians, PLLC for dates of service
                25
                                         3114/17 through 4/24/17;
                26
                              10.        Billing from Desert Radiologists for dates of service 3/14/17 through
                27
                                         4/22/17;
                28
LEWIS
ERSBOIS
EIEGAAFO
& 9/111HUP           4FG14.7411-SRA4 1
VIDINEVIATLAN
                        Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 14 of 43

                         Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/16/19 Page 5 of 32




                   1              11.        Medical records and billing from Centennial Hills Hospital Medical Center
                    2                        for dates of service 4/19/17 through 4/21/17;
                    3
                                  12.        Medical records and billing from Monitoring Associates for date of service
                    4
                                             4/19/17;
                    5
                                  13.        Medical records and billing from Neuromonitoring Associates for date of
                   6
                                             service 4/19/17;
                   7
                    8             14.        Billing from Orthassist, LLC for date of service 4/19/17;

                    9             15.        Medical records and billing from American Medical Response for date of

                   10                        service 4/22/17;
                   11             16.        Medical records and billing from Pueblo Medical Imaging for date of service
                   12
                                             5/11/17;
                   13
                                  17.        Medical records and billing from Wellhealth Quality Care for date of service
                   14
                                             4/26/17;
                   15
                                  18.        Medical records and billing from Jackson Physical Therapy for dates of
                   16
                   17                        service 6/15/17 through 8/23/17;

                   18             19.        Medical records and billing from Advanced Orthopedics and Sports
                   19                        Medicine for dates of service 6/8/17 through 8/21/17;
                   20             20.        Billing from Select Physical Therapy for date of service 6/19/17;
                   21
                                  21.        Medical records and billing from Southern Nevada Adult Mental Health
                   22
                                             Services for dates of service 5/11/16 through 8/8/16;
                   23
                                  22.        Medical records and bills from Spring Valley Hospital for date of service
                   24
                   25                        3/27/18;

                   26             23.        Medical records and billing from Jackson Physical Therapy for dates of

                   27                        service 2/8/18 through 4/6/18;
                   28             24.        Patient forms from Align;
LEWIS
BMX)IS
993AARD
&911r1HU.P              ASLIA-74110-PARA 1
AllrIPIJFAATI AW
                     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 15 of 43

                      Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/16/19 Page 6 of 32




                1            25.        Patient forms from Western Regional Center for Brain and Spine Surgery;
                2            26.        Patient forms from Interventional Pain & Spine Institute;
                3            27.        Medical records and billing from Interventional Pain & Spine Institute for
                4
                                        date of service 11/29/18;
                5
                             28.        Medical records and billing from Nevada Health Centers for dates of service
                6
                                        1/30/19 and 2/1/19;
                7
                8            29.        Medical records and billing from Southwest Medical Associates for date of

                9                       service 2/19/19;

                10           30.        Medical records and billing from Premier Physical Therapy & Sports
                11                      Performance for dates of service 2/11/19 through 2/27/19;
                12
                             31.        Medical records and billing from Pueblo Medical Imaging for date of service
                13
                                        3/18/19;
                14
                             32.        Medical records and billing from Interventional Pain & Spine Institute for
                15
                                        dates of service 1/30/19 and 2/21/19;
                16
                17           33.        Medical records and billing from Select Physical Therapy for date of service

                18                      6/19/17;

                19            34.       Medical billing from Shadow Emergency Physicians for dates of service
                20                      8/11/16, 3/12/17 and 3/27/18; and
                21
                              35.       Medical records and billing from Spring Valley Hospital for date of service
                22
                                        8/11/16.
                23
                                                                    OTHER
                24
                              1.        Complaint;
                25
                26            2.        State of Nevada Traffic Accident Report;

                27            3.        Google Maps Overview of Maryland Parkway and Bridger Avenue;
                28
LEMS
ERISI3DIS
MAAR)
& SIMUP              4R44-7407-FAA4 1
ATCANEYSATLAW
                    Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 16 of 43

                     Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/16/19 Page 7 of 32




                1           4.       Google Maps street view of southbound Maryland Parkway at Bridger
                2                    Avenue;
                3
                            5.       Google Maps street view of westbound Bridger Avenue at Maryland
                4
                                     Parkway;
                5
                            6.       Property damage Estimate of Record and CCC One Market Evaluation
                6
                                     Report, from Geico Insurance;
                7
                8           7.       Fifty-four (54) color photographs of Plaintiffs vehicle, from Geico Insurance;

                9           8.       Documents produced by Las Vegas Metropolitan Police Department

               10                    responsive to Subpoena Duces Tecum;
               11           9.       911 audio file produced by Las Vegas Metropolitan Police Department
               12
                                     responsive to Subpoena Duces Tecum;
               13
                            10.      Pink journal entries written by Plaintiff;
               14
                           11.       Black journal entries written by Plaintiff;
               15
                           12.       Curriculum Vitae, fee schedule and prior testimony list of David Oliveri,
               16
               17                    M.D.;

               18          13.       Curriculum Vitae, fee schedule and prior testimony list of Stan Smith, Ph.D.;
               19          14.       Curriculum Vitae and fee schedule of Ryan Kissling, D.C.;
               20          15.       Curriculum Vitae and fee schedule of Michael DiGregorio, M.D.;
               21
                           16.       Curriculum Vitae and fee schedule of Kristine Lukens, D.C.;
               22
                           17.       Curriculum Vitae and fee schedule of Keith Lewis, M.D.;
               23
                           18.       Curriculum Vitae, fee schedule and prior testimony list of Jorg Rosier, M.D.;
               24
               25          19.       Curriculum Vitae, fee schedule and prior testimony list of Jason Garber,

               26                    M.D.;

               27          20.       Curriculum Vitae, fee schedule and prior testimony list of Nick Liu, M.D.;
               28          21.       Employment records from VegeNation;
LEWIS
CIS
BEGAARD
& 9UNHLIP
ATOANOSATtAN        4R44-7407-W4 1
                   Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 17 of 43

                   Case 2:18-cv-00202-JCM-DJA Document 7E5 Filed 10/18/19 Page 8 of 32




               1                                    X-RAYS, FILMS AND DIAGNOSTIC STUDIES
               2              Plaintiff is aware of the following x-rays, films and diagnostic studies:
               3
                              1.          Align Med MRI Center
               4
                              2.          Desert Radiologists
               5
                              3.          Pubelo Medical Imaging
               6
                              4.          Southwest Medical Associates
               7
               8                                                DEMONSTRATIVE EXHIBITS

               9              Plaintiff may offer at trial certain exhibits for demonstrative purposes, including but

              10 not limited to, the following:
              11              1.          Power point images, blowups and transparencies for exhibits.
              12
                              2.          Models of various parts of the human body.
              13
                              3.          Diagrams, drawings, pictures, photos, film, video, DVD and CD ROM of
              14
                                          various parts of the human body, diagnostic and surgical procedures.
              15
                              4.          Exemplars, models, or pictures of the surgical hardware/implantation
              16
              17                          devises used, or expected to be used in the care and treatment of Plaintiff.

              18              5.          Power point images, drawings, diagrams, animations, story boards of the

              19                          incident, the location of the incident.
              20              6.          Power point images and blowups of deposition transcripts, discovery
              21
                                          responses, and jury instructions.
              22
                              7.          Maps, diagrams or models of the scene of the incident that is the subject of
              23
                                          this litigation.
              24
              25                                  (2) Defendant's exhibits:

              26              A.          Plaintiff's Complaint.

              27              B.          Defendant's Answer to Complaint.

              28              C.          Redacted Traffic Accident Report, TAR-00001 - TAR-00006.
MIMS
ER93DIS
1393AAPD
& 3V1111UP         dR441...7d(V)_AAAA 1
ATTIMINSATi
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 18 of 43

      Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/18/19 Page 9 of 32




1                D.         Color photographs, DEF-00001 - DEF-00020.
2                E.         Color photographs, DEF00030 - DEF00046.
3                F.         Visual Assessment Report and Salvage of Defendant's vehicle,
4                           DEF00058 - DEF00059.
5                G.         Plaintiffs Property Damage Records, DEF000323 - DEF000350.
6                H.         GEICO's records for Plaintiff's vehicle, DEF000351 - DEF000436.
7                I.         Pueblo Medical Imaging's billing records (Canyon), CMBL00001 - 02.
8                J.         Select Physical Therapy's medical and billing records, SPT00001 - 09.
9                K.         Align Med's medical and billing records, AM0001 - 159.
10               L.         Interventional Pain and Spine Institute's medical and billing records,
11                          IPAS00001 - 108.
12               M.         Surgical Arts Center's medical records, SAC00001 - 79.
13               N.         American Medical Response's medical and billing records, AMRI00001 - 17.
14               0.         Orthassist, LLC's medical and billing records, OL0001 - 04.
15               P.         Monitoring Associates' medical and billing records, MACT00001 -11.
16               Q.         Centennial Hills Hospital's medical records, CHHM00001 - 395.
17               R.         Desert Radiologists' billing records, DRIB00001 - 03.
18               S.         Louis Mortillaro, Ph.D.'s medical and billing records, LFMP00001 - 58.
19               T.         Canyon Medical's Billing records re Jackson Physical Therapy, Bates-
20                          stamped CMBL00001 - 06.
21               U.         Southern Nevada Adult Mental Health Services' records, Bates-stamped
22                          SNAM00001 - 25.
23               V.         Desert Radiologists' medical records, Bates-stamped DRI00001 - 12.
24               W.         Spring Valley Hospital Medical Center's Billing records, Bates-stamped
25                          SVHM00001 - 15.
26               X.         Western Regional Center for Brain and Spine Surgery's medical records,
27                          Bates-stamped WRCF00001 - 117.
28               Y.         CD's of films from Align Med, Bates-stamped ALIGN-CD-00001 and


     1112/1 A _7 Anq_aCAA                                  a
                     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 19 of 43

                     Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/18/19 Page 10 of 32




                1                        ALIGN-CD-00002.
                2             Z.         Shadow Emergency Physician's medical and billing records, Bates-stamped
                3                        SEP00001 - 83.
                4             AA.        Western Regional Center for Brain and Spine Surgery's medical and billing
                5                        records, Bates-stamped WRCF00001 - 117.
                6             BB.        Anesthesiology Consultants, Inc.'s affidavit of no records, Bates-stamped
                7                        ACI00001.
                8             CC.        Canyon Medical Billing for Centennial Hospital's medical and billing
                9                        records, Bates-stamped CMBL00001 - 02.
                10            DD.        Advanced Orthopedics and Sports Medicine, PC's medical and billing
                11                       records, Bates-stamped AOAS00001 - 34.
                12            EE.        Pueblo Medical Imaging's medical records, Bates-stamped PMIL00001 - 05.
                13            FF.        One 40 Beauty Lounge's Employment Records,
                14                       Bates-stamped OBL00001 -11.
                15            GG.        GEICO Claims File, Bates-stamped GEICO-00001 - 01135 and GGIC00001
                16                       - 1204; Recorded Statement of Plaintiff, Bates-stamped GEICO-AUDIO-
                17                       00001 and GEICO-AUDIO-00002.
                18            1-1H.      Vege Nation's Employment Records, Bates-stamped V00001 - 35.
                19                       Care Now Urgent Care's medical records, Bates-stamped CUC00001 - 26.
                20            JJ.        Southern Hills Hospital Medical Center's Billing records, Bates-stamped
                21                       SHHM00001 - 09.
                22            KK.        Southern Hills Hospital Medical Center's medical records, Bates-stamped
                23                       SHHM00001 - 175.
                24            LL.        Walmart's medical and billing records, Bates-stamped WSI00001 - 06.
                25            MM.        Jackson Physical Therapy and Sport Medicine's medical and billing records,
                26                       Bates-stamped JPTA00001.
                27            NN.        Spring Valley Hospital Medical Center's medical records, Bates-stamped
                28                       SVHM00001 - 575.
LEWIS
ERI93:MS
asap
& motUP              AZIA-lArll_AFRA 1                                 in
alY11.M.,   •
                      Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 20 of 43

                      Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/18/19 Page 11 of 32




                  1            00.       Southern Nevada Mental Health Services' medical and billing records,
                  2                      Bates-stamped SNAM00026 - 29.
                  3            PP.       Wellhealth Quality Care's medical and billing records, Bates-stamped
                  4                      WQC00001 -11.
                  5            QQ.       Vege Nation's Employment Records, Bates-stamped V00036.
                  6            RR.       Keith M. Lewis, M.D.'s medical records, KMLM00001.
                  7            SS.       Southern Nevada Adult Mental Health Services' medical records, Bates-
                  8
                                         stamped SNAM00026-30.
                 9
                               TT.       Trails Family Medical's medical records, TFM00001 - 51.
                 10
                               UU.       CD of films from Southern Hills Hospital, SHH-CD-00001.
                 11
                               VV.       GEICO Insurance Company's records, GGIC01205 - 1211.
                 12
                 13            XX.       Lake Mead Radiologists' medical records, LMR00001.

                 14            YY.       Nevada Department of Health and Human Services' records,

                 15                      NDOH00001 - NDOH00045.
                 16            ZZ.       Certificate no records, Healthcare Partners Nevada, HPNL00001 - 02.
                 17
                               AAA. LMR Upright MRI, affidavit of no records, LUM00001 - LUM00002.
                 18
                               BBB. Premier Physical Therapy and Sports Performance's medical and billing
                 19
                                         records, PPTA00001 PPTA00120.
                 20
                               CCC. Southwest Medical / OPTUM Dept. of Radiology's medical records,
                 21
                 22                      SMDO 00001 - SMDO 00003.

                 23            ODD. CD of films, Southwest Medical / OPTUM Dept. of Radiology,

                 24                      SMDO-CD-00001. The CD is available for inspection.
                 25            EEE. Martin Luther King Family Health Center's medical records and billing,
                 26
                                         MLKF00001 - 154.
                 27
                               FFF. Southwest Medical Associates' medical records and billing, SMA00001 - 64.
                 28
IBMS
EIRKEDIS
BEGAAFD
& MOH UP                                                              11
ATIOANPeSATtAW         4MA-7402-R664 1
              Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 21 of 43

              Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/18/19 Page 12 of 32




          1              GGG. CD of Dr. David Oliveri's file, bates stamped DO-CD-00001.
          2              HHH. Premier Physical Therapy and Sports Performance,
          3
                                   Affidavit of no films, PPTA 00121.
          4
                         (c)       As to the following exhibits, the party against whom the same will be offered
          5
               objects to their admission upon the grounds stated:
          6
                                   (1)     Objections to Plaintiff's exhibits:
          7
                         Any medical records, billings or claims for damages Plaintiff failed to disclose and
         8
               produce in the FRCP Rule 26 disclosures, and/or submitted after the expiration of the
          9
               discovery deadline; and any initial and rebuttal experts and their expert reports disclosed
         10
               after the expert deadlines.
         11
                         Defendant does not stipulate to the reasonableness, necessity, causation and/or
         12
               relatedness of the medical records in the Exhibits.
         13
                                   (2)     Objections to Defendant's exhibits:
         14
                         None
         15
                         (d)       Electronic Evidence:
         16
                         No party in this matter anticipates presenting electronic evidence to the jury.
         17
                         (e)       Depositions:
         18
                         1.        Plaintiff will offer the following depositions: Plaintiff does not intend to read
         19
               any depositions at this time, but reserves the right to use depositions due to deponent
         20
               unavailability, to refresh recollection and/or to impeach deposed witnesses.
         21
                         2.        Defendant will offer the following depositions:
         22
                                   Plaintiff.
         23
               VIII.     WITNESSES FOR TRIAL
         24
                         The following witnesses may be called by the parties at trial:
         25
                         (a)       Plaintiffs Witnesses
         26
                         1.        REBECCA LEMPERLE
         27                        do Paul D. Powell, Esq.
                                   The Powell Law Firm
         28                        6785 W. Russell Road, Suite 210
UEWS
MEWS
EMAAFV
               MIA A 1 An') PACA                                    19
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 22 of 43

     Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/10/19 Page 13 of 32




 1                      Las Vegas, Nevada 89118
 2            REBECCA LEMPERLE is the Plaintiff in this action and is expected to testify as to
 3 her knowledge of the facts and and circumstances surrounding the incident that occurred
 4
   on April 30, 2016, her injuries and treatment and other matters pertinent hereto.
 5
         2.      VINCENT TJOTA
 6               do Josh Cole Aicklen, Esq.
                 Lewis Brisbois Bisgaard & Smith, LLP
 7               6385 Rainbow Boulevard, Suite 600
 8               Las Vegas, Nevada 89118

 9            VINCENT TJOTA is the Defendant in this action and is expected to testify

10 regarding the facts and circumstances surrounding the incident that occurred on April 30,
11 2016 and other matters pertinent hereto.
12
              3.        The Person Most Knowledgeable
13                      AVIS RENT A CAR SYSTEMS, LLC
                        do Josh Cole Aicklen, Esq.
14                      Lewis Brisbois Bisgaard & Smith, LLP
                        6385 S. Rainbow Boulevard, Suite 600
15                      Las Vegas, Nevada 89118
16
              The Person Most Knowledgeable of AVIS RENT A CAR SYSTEMS, LLC is the
17
     Defendant and is expected to testify regarding the facts and circumstances surrounding
18
     the incident that occurred on April 30, 2016 and other matters pertinent hereto.
19
              4.        The Person Most Knowledgeable
20                      PV HOLDING CORP.
21                      do Josh Cole Aicklen, Esq.
                        Lewis Brisbois Bisgaard & Smith, LLP
22                      6385 S. Rainbow Boulevard, Suite 600
                        Las Vegas, Nevada 89118
23
              The Person Most Knowledgeable of PV HOLDING CORP. is the Defendant and is
24
                                           and circumstances surrounding the incident that
25 expected to testify regarding the facts
26 occurred on April 30, 2016 and other matters pertinent hereto.
27             5.       Janice Siau
                        1005 Lower Delta
28                      Singapore

     dRda--74(19-ARRA
                      Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 23 of 43

                      Case 2:18-cv-00202-JCM-DJA Document 78 Filed 10/18/19 Page 14 of 32




                  1
                                 Janice Siau, a passenger in Defendant Vincent Tjota's vehicle, is expected to
                  2
                      testify regarding the facts and circumstances surrounding the incident that occurred on
                  3
                  4 April 30, 2016 and other matters pertinent hereto.
                  5              6.          Officer Almaguer, ID# 13467
                                             do Las Vegas Metropolitan Police Department
                  6                          400 S. Martin Luther King Boulevard
                                             Las Vegas, Nevada 89106
                  7
                  8              Officer Almaguer is expected to testify regarding the facts and circumstances

                  9 surrounding the incident that occurred on April 30, 2016 and other matters pertinent
                 10 hereto.
                 11              7.          Joseph Camel
                 12                          6711 West Tropicana Avenue, Apartment 359
                                             Las Vegas, Nevada 89103
                 13                          (702) 372-0253

                 14              Mr. Camel is Plaintiffs neighbor and is expected to testify as to his knowledge of
                 15 the facts and circumstances surrounding the incident that occurred on April 30, 2016, how
                 16
                      the crash has impacted Plaintiff and any other matters pertinent thereto.
                 17
                                 8.          Liz Torres
                 18                          2312 North Green Valley Parkway, Apartment 212
                                             Henderson, Nevada 89014
                 19                          (714) 321-4234
                 20              Ms. Torres is Plaintiffs church friend and is expected to testify as to her knowledge
                 21
                      of the facts and circumstances surrounding the incident that occurred on April 30, 2016,
                 22
                      how the crash has impacted Plaintiff and any other matters pertinent thereto.
                 23
                                 9.          Maliena Stasher
                 24                          1393 Whithorn Court
                 25                          Riverside, California 92507
                                             (951) 880-4750
                 26
                                 Ms. Stasher is Plaintiffs church friend and is expected to testify as to her
                 27
                      knowledge of the facts and circumstances surrounding the incident that occurred on April
                 28
MARS
ERIEBOS
1383AARD
& SIKH UP             A.R44-74.119..AAA4 1                                 Id
AMAIWYA ATI AN
                   Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 24 of 43

                   Case 2:18-cv-00202-JCM-DJA Document 78 Filed 10/18/19 Page 15 of 32




               1 30, 2016, how the crash has impacted Plaintiff and any other matters pertinent thereto.
               2          10.       Person Most Knowledgeable
                                    Viva Las Vegan DBA VegeNation
               3                    616 East Carson Avenue, Suite 120
                                    Las Vegas, Nevada 89101
              4
                          Person Most Knowledgeable at Viva Las Vegan is expected to testify as to his or
               5
               6 her knowledge of Plaintiffs Employment, any lost wages Plaintiff has incurred as a result
               7 of the accident and any other matters pertinent hereto.
               8          11.       Kristine Lukens, DC
                                    Marilyn Adair, DC
              9                     Michael DiGregorio, MD
                                    Todd Gardner, DC
              10
                                    Person Most Knowledgeable
              11                    Custodian of Records
                                    Align Med
              12                    8680 W. Warm Springs Road, Suite 155
                                    Las Vegas, Nevada 89148
              13
                          12.       Keith Lewis, MD
              14                    Person Most Knowledgeable
              15                    Custodian of Records
                                    Align Med MRI Center
              16                    2208 S. Nellis Boulevard, Suite 1A
                                    Las Vegas, Nevada 89104
              17
                          13.       Jorg Rosier, MD
              18                    Person Most Knowledgeable
              19                    Custodian of Records
                                    Interventional Pain and Spine Institute
              20                    851 S. Rampart Boulevard, Suite 100
                                    Las Vegas, Nevada 89145
              21
                          14.       Jorg Rosier, MD
              22                    Person Most Knowledgeable
                                    Custodian of Records
              23
                                    Surgical Arts Center
              24                    9499 W. Charleston Boulevard, Suite 250
                                    Las Vegas, Nevaa 89117
              25
                          15.       Person Most Knowledgeable
              26                    Custodian of Records
                                    Anesthesiology Consulants
              27                    PO Box 50209
              28                    Henderson, Nevada 89016
LENS
ERSEDIS
SSGAARE)
& SINUP                                                           15
ATOFNMATLAW        4R44-7402-W4 1
                  Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 25 of 43

                  Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/16/19 Page 16 of 32




             1             16.       Jason Garber, MD
                                     Person Most Knowledgeable
             2                       Custodian of Records
                                     Western Regional Center for Brain and Spine Surgery
              3
                                     2471 Professional Court
             4                       Las Vegas, Nevada 89128

              5           17.        Louis Mortillaro, Ph.D.
                                     Person Most Knowledgable
             6                       Custodian of Records
                                     Louis Martiliar°, Ph.D., Ltd.
             7                       501 S. Rancho Drive, Suite F-37
             8                       Las Vegas, Nevada 89106

             9            18.        Deirdre O'Reilly, MD
                                     Salah Baydoun, MD
             10                      Daniel Baldwin, MD
                                     Kathleen Cornia, MD
             11                      Person Most Knowledgeable
             12                      Custodian of Records
                                     Spring Valley Hospital Medical Center
             13                      5400 S. Rainbow Boulevard
                                     Las Vegas, Nevada 89118
             14
                          19.        Person Most Knowledgeable
             15                      Custodian of Records
                                     Shadow Emergency Physicians, PLLC
             16
                                     PO Box 13917
             17                      Philadelphia, PA 19101-3917

             18           20.        Person Most Knowledgeable
                                     Custodian of Records
             19                      Desert Radiologists
                                     PO Box 3057
             20                      Indianapolis, Indiana 46206-3057
             21
                          21.        Jason Garber, MD
             22                      Ahmed Mohamed, MD
                                     Person Most Knowledgeable
             23                      Custodian of Records
                                     Centennial Hills Hospital
             24                      6900 N. Durango Drive
             25                      Las Vegas, Nevada 89149

             26           22.        Person Most Knowledgeable
                                     Custodian of Records
             27                      Monitoring Associates
                                     PO Box 459
             28                      Princeton, Louisiana 71067
LEMILS
0193DIS
OM
&a/11E1UP         4Si/4-7402-MR4 1                                16
ARANFISARM
                Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 26 of 43

                 Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/10/19 Page 17 of 32




            1                23.         Person Most Knowledgeable
                                         Custodian of Records
            2                            Neuromonitoring Associates
                                         PO Box 459
            3
                                         Princeton, Louisiana 71067
            4
                             24.         Person Most Knowledgeable
            5                            Custodian of Records
                                         Orthassist, LLC
           6                             28085 N. Ashley Circle, Suite 101
                                         Libertyville, Illinois 60048-9758
            7
            8                25.         Jeremy Dapprich, AMR
                                         Megan Leclair, AMR
           9                             Person Most Knowledgeable
                                         Custodian of Records
           10                            American Medical Response
                                         File 56141
           11                            Los Angeles, California 90074-0001
           12
                            26.          Steven Sogge, MD
           13                            Eric Biesbroeck, MD
                                         Person Most Knowledgeable
           14                            Custodian of Records
                                         Pueblo Medical Imaging
           15                            5495 S. Rainbow Boulevard, Suite 203
                                         Las Vegas, Nevaa 89118
           16
           17               27.          Person Most Knowledgeable
                                         Custodian of Records
           18                            Wellhealth Quality Care
                                         10100 W. Charleston Boulevard, Suite 210
           19                            Las Vegas, Nevada 89135
           20               28.          Casey Bartolo, PT
           21                            Brandon Jackson, PT
                                         Michael Farren, PTA
           22                            Danielle Riske, PTA
                                         Bart Taylor, DPT
           23                            Tammi Full, PTA
                                         Person Most Knowledgeable
           24                            Custodian of Records
           25                            Jackson Physical Therapy
                                         4765 S. Durango Drive, Suite 106
           26                            Las Vegas, Nevada 89147

           27                29.         Nick Liu, MD
                                         Megan Bichsel, PA-C
           28                            Person Most Knowledgeable
LEWIS
EFIEBOIS
EMAARD
&SWH UP          ASIA11_7 Air) _ARRA 1                                17
               Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 27 of 43

               Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/16/19 Page 18 of 32




          1                         Custodian of Records
                                    Advanced Orthopedics & Sports Medicine
          2                         8420 W. Warm Springs Road, Suite 100
                                    Las Vegas, Nevada 89113
          3
          4              30.        Person Most Knowledgeable
                                    Custodian of Records
          5                         Select Physical Therapy
                                    400 Technology Drive, Suite 240
          6                         Canonsburg, PA 15317
          7              31.        Person Most Knowledgeable
                                    Custodian of Records
                                    Southern Nevada Adult Mental Health Services
          9                         6161 W. Charleston Boulevard
                                    Las Vegas, Nevada 89146
          10
                         32.        David Oliveri, MD
          11                        851 S. Rampart Boulevard, Suite 115
          12                        Las Vegas, Nevada 89145

          13             33.        Stan Smith, Ph.D.
                                    Smith Economics Group, Ltd.
          14                        1165 N. Clark Street, Suite 600
                                    Chicago, Illinois 60610
          15
                         34.        Greta Gonzalez-Rios, MD
          16                        Person Most Knowledgeable
                                    Custodian of Records
          17                        Nevada Health Centers
          18                        Martin Luther King Health Center
                                    1799 Mount Mariah Drive
          19                        Las Vegas, Nevada 89106

          20             35.        Richard Penfil, MD
                                    Person Most Knowledgeable
          21                        Custodian of Records
                                    Southwest Medical Associates
          22
                                    2300 West Charleston Boulevard
          23                        Las Vegas, Nevada 89106

          24             36.        Jared Morasco, DPT
                                    Person Most Knowledgeable
          25                        Custodian of Records
                                    Premier Physical Therapy & Sports Performance
          26                        5546 South Fort Apache Road, Suite 100B
          27                        Las Vegas, Nevada 89148

          28             The above-listed witnesses (11-36) are expected to testify as to the cause, nature,
LEWIS
ERSBOIS
BEGAARD
&s n1up         ALMA _7AM _ggRA 1                                1R
                Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 28 of 43

                Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/10/19 Page 19 of 32




            1 and extent of Plaintiff's injuries, the reasonableness and necessity of medical treatment,
            2 the reasonableness of the cost of Plaintiffs treatment, the likelihood for future treatment,
            3
                 if any, and cost of said treatment, and any permanent disability Plaintiff is likely to suffer
            4
                 as a result of her injuries. These witnesses will also testify regarding the nature and
            5
                 extent of Plaintiffs permanent injuries and the restrictions these permanent injuries place
            6
                 on Plaintiffs daily lives.
            7
                            Plaintiff hereby designates her treating physicians in this case as expert witnesses

            9 insofar as they will provide opinion testimony regarding the cause, nature and extent of
           10 Plaintiff's injuries, the reasonableness and necessity of their medical treatment, the
           11 reasonableness and customary nature of the cost of Plaintiffs treatment, the likelihood
           12
                 Plaintiff will require future treatment, the cost of any future treatment, and the permanent
           13
                 disability Plaintiff has suffered and will suffer in the future as a result of the injuries
           14
                 sustained in the subject-incident.
           15
                            Plaintiff reserves the right to name additional witnesses should they become
           16
           17 known. Plaintiff further reserves the right to utilize any witnesses named by Defendants.
           18               (b)         Defendant's Witnesses

           19
                            1.          Rebecca Lemperle, Plaintiff
           20                           do Paul D. Powell, Esq.
                                        THE POWELL LAW FIRM
           21                           6785 W. Russell Road, Suite 210
                                        Las Vegas, NV 89118
           22                           (702) 728-5500

           23               Plaintiff is expected to testify regarding her knowledge of the facts and

           24 circumstances surrounding the accident on April 30, 2016, the alleged injuries, the
           25 medical treatment and records.
           26
           27
           28
MAAS
BRI9336
BEG AARD
& SUM UP         .424.1_7dill_ARRII 1                               10
                Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 29 of 43

                Case 2:18-cv-00202-JCM-DJA Document 713 Filed 10/18/19 Page 20 of 32




                          2.       Person Most Knowledgeable
                                   Budget Rent A Car System, Inc.
            2                      Erroneously sued as
                                   Avis Rent A Car Systems, LLC
            3                      do Josh Cole Aicklen, Esq.
                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
            4                      6385 S. Rainbow Boulevard, Suite 600
                                   Las Vegas, NV 89118
            5                      (702) 893-3383
            6             The witness will testify regarding knowledge of the facts and circumstances
            7 surrounding the accident and any records.
            8
                          3.       Person Most Knowledgeable
            9                      Custodian of Records
                                   Budget Rent A Car System, Inc.
           10                      Erroneously sued as
                                   Avis Rent A Car Systems, LLC
           11                      do Josh Cole Aicklen, Esq.
                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
           12                      6385 S. Rainbow Boulevard, Suite 600
                                   Las Vegas, NV 89118
           13                      (702) 893-3383

           14             The witness will testify regarding knowledge of the facts and circumstances

           15 surrounding the accident and any records.
           16             4.       Person Most Knowledgeable
                                   PV Holding Corp.
           17                      do Josh Cole Aicklen, Esq.
                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
           18                      6385 S. Rainbow Boulevard, Suite 600
                                   Las Vegas, NV 89118
           19                      (702) 893-3383
           20             The witness will testify regarding knowledge of the facts and circumstances
           21 surrounding the accident and any records.
           22             5.       Person Most Knowledgeable
           23                      Custodian of Records
                                   PV Holding Corp.
           24                      do Josh Cole Aicklen, Esq.
                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
           25                      6385 S. Rainbow Boulevard, Suite 600
                                   Las Vegas, NV 89118
           26                      (702) 893-3383

           27             The witness will testify regarding knowledge of the facts and circumstances

           28 surrounding the accident and any records.
L13/VIS
MEMIS
BEGAARD
& SAMW3
     1AN         ARAA-74119_RRSA                              9n
                      Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 30 of 43

                      Case 2:18-cv-00202-3CM-DJA Document 70 Filed 10/10/19 Page 21 of 32




                  1             6.         Vincent Tjota
                                           do Josh Cole Aicklen, Esq.
                  2                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                           6385 S. Rainbow Boulevard, Suite 600
                  3                        Las Vegas, NV 89118
                                           (702) 893-3383
                  4
                                The witness will testify regarding knowledge of the facts and circumstances
                  5
                       surrounding the accident and any records.
                  6
                  7             7.         Janice Siau
                                           do Josh Cole Ricklen, Esq.
                  8                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                           6385 S. Rainbow Boulevard, Suite 600
                  9                        Las Vegas, NV 89118
                                           (702) 893-3383
                 10
                                The witness will testify regarding knowledge of the facts and circumstances
                 11
                       surrounding the accident and any records.
                 12
                                8.         Custodian of Records/Person Most Knowledgeable
                 13                        Officer Almagauer, #13467
                                           Las Vegas Metropolitan Police Dept. (LVMPD)
                 14                        400 South Martin Luther King Blvd.
                                           Las Vegas, NV 89106
                 15                        (702) 828-3111
                 16             The witness will testify regarding knowledge of the facts and circumstances
                 17 surrounding the accident, the traffic accident report and records.
                 18
                                9.         Custodian of Records/Person Most Knowledgeable
                 19                        Deidre O'Reilly, M.D.
                                           Michael W. Schunk, M.D.
                 20                        Howard Tischler, M.D.
                                           Oscar Rago, M.D.
                 21                        Kathleen Comia, M.D.
                                           Spring Valley Hospital Medical Center
                 22                        5400 S. Rainbow Blvd.
                                           Las Vegas, NV 89118
                 23                        (866) 823-4250

                 24             The witnesses will testify regarding their knowledge of the facts and circumstances

                 25 surrounding the subject accident on 4/30/16, Plaintiffs medical records and treatment for
                 26 the subject accident, and medical records and treatment after the accident on 8/24/17.
                 27
                 28
IBMS
ERSEOIS
E193AAFD
& 941111UP                                                            21
ATAFNENSATIFIN         47444-7402-66A4 1
                      Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 31 of 43

                      Case 2:18-cv-00202-JCM-DJA Document 763 Filed 10/10/19 Page 22 of 32




                  1            10.      Custodian of Records/Person Most Knowledgeable
                                        Megan LeClair, Paramedic
                  2                     Jeremy Dapprich, EMT
                                        American Medical Response (AMR)
                  3                     7201 W. Post Rd,
                                        Las Vegas, NV 89113
                  4                     (702) 384-3400
                  5            The witness will testify regarding knowledge of the facts and circumstances
                  6 surrounding the accident, Plaintiffs medical records and treatment.
                  7
                               11.      Custodian of Records/Person Most Knowledgeable
                  8                     Kristin Lukens, D.C.
                                        Marilyn Adair, D.C.
                  9                     Michael Digregorio, M.D.
                                        Todd Gardner, D.C.
                 10                     Ryan N. Kissling, D.C.
                                        Align Med
                 11                     8680 W. Warms Springs Road, Suite 155
                                        Las Vegas, NV 89148
                 12                     (702) 538-39100

                 13            The witness will testify regarding knowledge of the facts and circumstances

                 14 surrounding the accident, Plaintiffs medical records and treatment.
                 15            12.      Custodian of Records/Person Most Knowledgeable
                                        Keith M. Lewis, M.D.
                 16                     Align Med MRI Center
                                        2208 S. Nellis Blvd., Suite 1A
                 17                     Las Vegas, NV 89104
                                        (702) 431-7696
                 18
                               The witness will testify regarding knowledge of the facts and circumstances
                 19
                      surrounding the accident, Plaintiffs medical records and treatment.
                 20
                 21            13.      Custodian of Records/Person Most Knowledgeable
                                        Hans Jorg Rosier, M.D.
                 22                     Andrew M. Hall, M.D.
                                        Interventional Pain & Spine Institute
                 23                     851 South Rampart Blvd„ Suite 100
                                        Las Vegas, NV 89145
                 24                     (702) 357-8004

                 25            The witness will testify regarding knowledge of the facts and circumstances

                 26 surrounding the accident, Plaintiffs medical records and treatment.
                 27
                 28
MAAS
ERSBOIS
BEGAARD
&sNIfill
     UP
ATICANENSATLAW        4/144-7402-ARA4                              29
                Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 32 of 43

                Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/18/19 Page 23 of 32




            1
            2               14.        Custodian of Records/Person Most Knowledgeable
                                       Hans Jorg Rosier, M.D.
            3                          Surgical Arts Center
                                       9499 W. Charleston Blvd„ Suite 250
            4                          Las Vegas, NV 89117
                                       (702) 933-3600
            5
                           The witness will testify regarding knowledge of the facts and circumstances
            6
            7 surrounding the accident, Plaintiff's medical records and treatment.
            8              15.         Custodian of Records/Person Most Knowledgeable
                                       Anesthesiology Consultants
            9                          P.O. Box 50209
                                       Henderson, NV 89016
           10                          (702) 878-0070

           11              The witness will testify regarding knowledge of the facts and circumstances

           12 surrounding the accident, Plaintiff's medical records and treatment.
           13              16.         Custodian of Records/Person Most Knowledgeable
                                       Jason E. Garber, M.D.
           14                          Las Vegas Neurosurgical Institute Center for Brain and Spine Surgery
                                       Western Regional Center for Brain and Spine Surgery
           15                          2471 Professional Court
                                       Las Vegas, NV 89128
           16                          (702) 835-0088
           17               The witness will testify regarding knowledge of the facts and circumstances
           18
                 surrounding the accident, Plaintiff's medical records and treatment.
           19
                           17.         Custodian of Records/Person Most Knowledgeable
           20                          Louis Mortillaro, Ph.D.
                                       Kristi A. Walter, Psy.D.
           21                          Louis Mortillaro, Ph.D., Ltd.
                                       501 South Rancho Drive, Suite F-37
           22                          Las Vegas, NV 89106
                                       (702) 388-9403
           23
                            The witness will testify regarding knowledge of the facts and circumstances
           24
                 surrounding the accident, Plaintiffs medical records and treatment.
           25
                            18.        Custodian of Records/Person Most Knowledgeable
           26                          Shadow Emergency Physicians, PLLC
                                       P.O. Box 13917
           27                          Philadelphia, PA 19101-3917
                                       (702) 355-2470
           28
LEVVIS
ERIEBDIS
BEGAARD
& 91HLIP         ASIA A   r1,.AAPA 1                                91
                      Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 33 of 43

                      Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/16/19 Page 24 of 32




                  1           The witness will testify regarding knowledge of the facts and circumstances
                  2 surrounding the accident, Plaintiff's medical records and treatment.
                  3
                              19.       Custodian of Records/Person Most Knowledgeable
                  4                     Desert Radiologists
                                        P.O. Box 3057
                  5                     Indianapolis, IN 46206-3057
                                        (702) 759-8600
                  6           The witness will testify regarding knowledge of the facts and circumstances
                  7
                       surrounding the accident, Plaintiff's medical records and treatment.
                  8
                              20.       Custodian of Records/Person Most Knowledgeable
                  9                     Jason Garber, M.D.
                                        Ahmed Mohammed, M.D.
                 10                     Centennial Hills Hospital
                                        6900 N. Durango Drive
                 11                     Las Vegas, NV 89149
                                        (702) 835-9700
                 12
                              The witness will testify regarding knowledge of the facts and circumstances
                 13
                       surrounding the accident, Plaintiff's medical records and treatment.
                 14
                 15           21.       Custodian of Records/Person Most Knowledgeable
                                        Monitoring Associates, LLC
                 16                     7455 West Charleston, #302
                                        Las Vegas, NV 89128
                 17                     (855) 864-4322

                 18           The witness will testify regarding knowledge of the facts and circumstances

                 19 surrounding the accident, Plaintiff's medical records and treatment.
                 20           22.       Custodian of Records/Person Most Knowledgeable
                                        Neuromonitoring Associates
                 21                     9811 W. Charleston Blvd., Suite 2-641
                                        Las Vegas, NV 89117
                 22                     (801) 808-9538
                 23           The witness will testify regarding knowledge of the facts and circumstances
                 24 surrounding the accident, Plaintiff's medical records and treatment.
                 25
                              23.       Custodian of Records/Person Most Knowledgeable
                 26                     Orthassist, LLC
                                        28085 N. Ashley Circle, Suite 101
                 27                     Libertyville, IL 60078
                                        (800) 515 9510
                 28
LEVVIS
GIs
139GAARD
&Mill UP
KIDFNeeSAT LAN         4R44-7410-W4 1
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 34 of 43

     Case 2:18-cv-00202-JCM-DJA Document 7E3 Filed 10/18/19 Page 25 of 32




1               The witness will testify regarding knowledge of the facts and circumstances
 2 surrounding the accident, Plaintiff's medical records and treatment.
 3                           Custodian of Records/Person Most Knowledgeable
                24.
4                            Megan LeClair, Paramedic
                             Jeremy Dapprich, EMT
 5                           American Medical Response (AMR)
                             7201 W. Post Road
 6                           Las Vegas, NV 89113
                             (702) 384-3400
 7              The witness will testify regarding knowledge of the facts and circumstances
 8
      surrounding the accident, Plaintiff's medical records and treatment.
 9
                25.          Custodian of Records/Person Most Knowledgeable
10                           Steven Sogge, M.D.
                             Eric Biesbroeck, M.D.
11                           Pueblo Medical Imaging
                             5495 S. Rainbow Blvd., Suite 203
12                           Las Vegas, NV 89118
                             (702) 228-0031
13
                The witness will testify regarding knowledge of the facts and circumstances
14
      surrounding the accident, Plaintiff's medical records and treatment.
15
16              26.          Custodian of Records/Person Most Knowledgeable
                             Wellhealth Quality Care
17                           10100 W. Charleston Blvd., Suite 210
                             Las Vegas, NV 89135
18                           (702) 304-5780

19              The witness will testify regarding knowledge of the facts and circumstances

20 surrounding the accident, Plaintiffs medical records and treatment.
21               27.         Custodian of Records/Person Most Knowledgeable
                             Casey Bartolo, P.T.
22                           Michael Farren, P.T.
                             Bart Taylor, P.T.
23                           Tammi Full, P.T.
                             Jackson Physical Therapy
24                           4765 S. Durango Drive, Suite 106
                             Las Vegas, NV 89147
25                           (702) 898-7633
26               The witness will testify regarding knowledge of the facts and circumstances
27 surrounding the accident, Plaintiffs medical records and treatment.
28


      11A421-7dr19-RAAil 1                              95
                Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 35 of 43

                Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/10/19 Page 26 of 32




            1              28.         Custodian of Records/Person Most Knowledgeable
                                       Nick Liu, M.D.
            2                          Megan Bischel, PC-C
                                       Advanced Orthopedics & Sports Medicine
            3                          8420 W. Warm Springs Road, Suite 100
                                       Las Vegas, NV 89113
            4                          (702) 740-5327
            5              The witness will testify regarding knowledge of the facts and circumstances
            6 surrounding the accident, Plaintiff's medical records and treatment.
            7              29.         Custodian of Records/Person Most Knowledgeable
            8                          Javier J. Ibarra, PT
                                       Select Physical Therapy
            9                          2650 N. Tenaya Way, #180
                                       Las Vegas, NV 89128
           10                          (702) 240-2952

           11              The witness will testify regarding knowledge of the facts and circumstances

           12 surrounding the accident, Plaintiff's medical records and treatment.
           13              30.         Custodian of Records/Person Most Knowledgeable
                                       Adelwisa V. Lizada, M.D.
           14                          Roger Durfey, MHC II
                                       Cheryl Philpotts, PN II
           15                          Sandra Robertson, ON II
                                       Kelly Gomez, PN II
           16                          Rosanna Octaviano, APRN
                                       John Wrpay, PN II
           17                          Myra Schultz,
                                       Southern Nevada Adult Mental Health Services
           18                          6161 W. Charleston Blvd.
                                       Las Vegas, NV 89146
           19                          (702) 486-6045
           20              The witness will testify regarding knowledge of the facts and circumstances
           21 surrounding the accident, Plaintiff's medical records and treatment.
           22
                           31.         Custodian of Records/Person Most Knowledgeable
           23                          Nevada Medicaid
                                       1100 East William Street, Suite 102
           24                          Carson City, NV 89701
                                       (877) 638-3472
           25
                           The witness will testify regarding knowledge of the facts and circumstances
           26
                 surrounding the accident, Plaintiff's medical records and treatment.
           27
           28
UBNIS
ERIEBDIS
BEGAAR)
&sWHUP                                                            7S
                 dRziel-74t19-ARRA 1
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 36 of 43

     Case 2:18-cv-00202-JCM-DJA Document 7E3 Filed 10/16/19 Page 27 of 32




 1              32.          Custodian of Records/Person Most Knowledgeable
                             Bikas Sharma, M.D.
 2                           Trails Family Medical
                             6787 W. Tropicana Avenue
 3                           Las Vegas, NV 89103
                             (702) 754-1744
 4
                The witness will testify regarding knowledge of the facts and circumstances
 5
      surrounding the accident, Plaintiff's medical records and treatment.
 6
 7              33.          Custodian of Records/Person Most Knowledgeable
                             Care Now Urgent Care
                             4075 South Durango Drive, Suite 108
                             Las Vegas, NV 89147
 9                           (702) 701-9509

10              The witness will testify regarding knowledge of the facts and circumstances

11 surrounding the accident, Plaintiff's medical records and treatment.
12              34.          Custodian of Records/Person Most Knowledgeable
                             Amanda Meyer
13                           Donald Lemperle
                             Viva Las Vegan, LLC dba
14                           Vege Nation
                             616 East Carson Avenue, Suite 120
15                           Las Vegas, NV 89101
                             (702) 366-8515
16
                The witness will testify regarding knowledge of the facts and circumstances
17
      surrounding the accident, Plaintiffs employment and records.
18
19              35.          Custodian of Records/Person Most Knowledgeable
                             Kathy Mone
20                           One 40 Beauty Lounge
                             1434 E. Lake Mead Pkwy., Suite 140
21                           Henderson, NV 89015
                             (702) 373-3876
22
                The witness will testify regarding knowledge of the facts and circumstances
23
      surrounding the accident, Plaintiff's employment and records.
24
                36.          Custodian of Records/Person Most Knowledgeable
25                           Hugh Bassewitz, M.D.
                             Desert Orthopaedic Center (DOC)
26                           2800 E. Desert Inn Road, #100
                             Las Vegas, NV 89121
27                           (702) 731-4088
28               The defense expert witness will testify regarding knowledge of the facts and


      4524i1_7411')_ARRA 1                              97
                          Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 37 of 43

                          Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/16/19 Page 28 of 32




                      1 circumstances surrounding the accident, the FRCP Rule 35 medical examination, the
                      2 medical records review, Plaintiffs medical records and treatment, and expert reports.
                      3
                                    37.        Custodian of Records/Person Most Knowledgeable
                      4                        Sarah Martinez
                                               Eric A. Daly, Esq.
                      5                        GEICO STAFF COUNSEL
                                               8345 W. Sunset Road, Suite 250
                      6                        Las Vegas, NV 89113
                                               (702) 233-9303
                      7                        (520) 546-2520

                      8             The witness will testify regarding knowledge of the facts and circumstances

                      9 surrounding the accident, GEICO's claims files, the records for the UM/UlM claim, and
                     10 any records for the subsequent motor vehicle accident on 08/24/2017.
                     11             38.        Custodian of Records/Person Most Knowledgeable
                                               Michael D. Digregorio, M.D.
                     12                        Action Medical Center
                                               6655 West Sahara Avenue
                     13                        Las Vegas, NV 89146
                                               (702) 644-6008
                     14
                                    The witness will testify regarding knowledge of the facts and circumstances
                     15
                     16 surrounding the accident, Plaintiff's medical records and treatment.
                     17             39.        Custodian of Records/Person Most Knowledgeable
                                               Southern Hills Hospital
                     18                        9300 W. Sunset Road
                                               Las Vegas, NV 89148
                     19                        (702) 916-9000

                     20             The witness will testify regarding knowledge of the facts and circumstances

                     21 surrounding the accident, Plaintiffs medical records and treatment.
                     22             40.        Custodian of Records/Person Most Knowledgeable
                                               Keith M. Lewis, M.D.
                     23                        Lake Mead Radiologists
                                               2559 Wigwam Parkway
                     24                        Henderson, NV 89074
                                               (702) 982-3659
                     25
                                    The witness will testify regarding knowledge of the facts and circumstances
                     26
                                                                                 treatment.
                     27 surrounding the accident, Plaintiffs medical records and
                     28
IBMS
ERISBDIS
BEGAARD
& &NHUP
ATI:DfiNFeS ATE AN         ARALA-74n9-ArAd 1                              9R
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 38 of 43

     Case 2:18-cv-00202-JCM-DJA Document 78 Filed 10/10/19 Page 29 of 32




 1                41.        Custodian of Records/Person Most Knowledgeable
                             Walmart Stores, Inc.
 2                           702 SW 8th Street,
                             Bentonville, AR 72716
 3                           (800) 925-6278
 4                The witness will testify regarding knowledge of the facts and circumstances
 5 surrounding the accident, Plaintiff's medical records and treatment.
 6
                  42.        Kevin B. Kirkendall, MBA, CPA, CFE
 7                           Kirkendall Consulting Group, L.L.C.
                             1522 West Warm Springs
 8                           Henderson, Nevada 89014
                             (702) 313-1617
 9
                  The defense expert witness will testify regarding knowledge of the facts and
10
11 circumstances surrounding the accident, the records review, Plaintiff's claims for lost
12 earnings, the Plaintiffs expert reports and his expert reports.
13                43.        Peter L. Weidenfeld, M.D.
                             2953 Kedleston Street
14                           Las Vegas, Nevada 89135
15                           (702) 339-0581

16                The defense expert witness will testify regarding knowledge of the facts and

17 circumstances surrounding the accident, the Independent Imaging Review and medical
18 records, his expert reports and the Plaintiffs expert reports.
19                44.        Custodian of Records/Person Most Knowledgeable
20                           Ertha A. Nanton, MD
                             R. Webster, M.D.
21                           Martin Luther King Health Center
                             Nevada Health Centers
22                           1799 Mt. Mariah Drive
                             Las Vegas, NV 89106
23                           (800) 787-2568

24                The witness will testify regarding knowledge of the facts and circumstances

25 surrounding the accident, Plaintiff's medical records and treatment.
26
27
28


      ilS444.4.7d(V)..AARd
                           Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 39 of 43

                           Case 2:18-cv-00202-JCM-DJA Document 70 Filed 10/10/19 Page 30 of 32




                      1                45.          Custodian of Records/Person Most Knowledgeable
                                                    Greta Gonzales-Rios, M.D.
                      2                             Richard Penfil, M.D.
                                                    Medicaid HPN
                      3                             Southwest Medical Associates
                                                    2300 West Charleston
                      4                             Las Vegas, NV 89102
                                                    (702) 877-8600
                      5
                                       The witness will testify regarding knowledge of the facts and circumstances
                      6
                           surrounding the accident, Plaintiff's medical records and treatment.
                      7
                      8                46.          Custodian of Records/Person Most Knowledgeable
                                                    Jared Morasco, DPT
                      9                             Premier Physical Therapy & Sports Performance
                                                    5546 S. Forth Apache, Suite 100B
                     10                             (702) 798-4778

                     11                The witness will testify regarding knowledge of the facts and circumstances

                     12 surrounding the accident, Plaintiffs medical records and treatment.
                     13                47.          Custodian of Records/Person Most Knowledgeable
                                                    Sandra L. Abdullah, LCSW
                     14                             Alison Ledworowski, LCSW
                                                    Nevada Health Centers
                     15                             Cambridge Family Health Center
                                                    3900 Cambridge Street, Suite 102
                     16                             Las Vegas, NV 89119
                                                    (800) 787-2568
                     17
                                       The witness will testify regarding knowledge of the facts and circumstances
                     18
                            surrounding the accident, Plaintiffs medical records and treatment.
                     19
                     20                The witness will testify regarding knowledge of the facts and circumstances

                     21 surrounding the subject event, Plaintiffs medical records and treatment.
                     22                Defendant reserves the right to call at trial any of the witnesses identified in
                     23 Plaintiffs list of witnesses and reserve the right to call any person not named herein for
                     24
                            rebuttal/impeachment purposes. Defendant reserves the right to call any Custodian of
                    • 25
                            Records as may be necessary to testify as to the authenticity of the medical and billing
                     26
                            records associated with Plaintiffs care and treatment.
                     27
                     28
LEWIS
ERE83iS
13EGAAPD
& SVENLIP                   AR.1.4-741-19-FARA. 1                               n
Tr1A.S. A T I MAI
                       Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 40 of 43

                       Case 2:18-cv-00202-JCM-DJA Document 76 Filed 10/10/19 Page 31 of 32




                  1 IX.        PROPOSED TRIAL DATES
                  2            June 2, 2020; June 9, 2020; June 16, 2020.
                   3 X.        PROPOSED TRIAL DURATION
                  4            It is estimated that the trial will take a total of 4-5 days.
                   5
                   6 Approved as to form and content:                        Respectfully submitted,
                   7 DATED:
                            October 10, 2019.                                DATED: October 10, 2019.

                       THE POWELL LAW FIRM                                   LEWIS BRISBOIS BISGAARD & SMITH
                   9                                                         LLP

                  10
                       By: /s/ Mike Kristof                                  By: Is/ Josh Cole Aicklen
                  11       PAUL D. POWELL                                        JOSH COLE AICKLEN
                  12       Nevada Bar No. 007488                                 Nevada Bar No. 007254
                           MICHAEL A. KRISTOF                                    STEPHEN L. TITZER
                  13       Nevada Bar No. 007780                                 Nevada Bar No. 008289
                           8918 Spanish Ridge Avenue, #100                       6385 South Rainbow Blvd., Suite 600
                  14       Las Vegas, NV 89148                                   Las Vegas, Nevada 89118
                           Attorneys for Plaintiff                               Attorneys for Defendant
                  15       REBECCA LEMPERLE                                      VINCENT TJOTA
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                       I//
                  26
                       //I
                  27
                       ///
                  28
LIMAS
ERSE33IS
B93AARD
&911111F4UP                                                             31
ATIDFNENS ATLWe        4844-7462-66U 1
     Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 41 of 43

     Case 2:18-cv-00202-JCM-DJA Document 77 Filed 10/16/19 Page 32 of 32




 1 Xl.         ACTION BY THE COURT
                                                     jury
 2             (a)         This case is set down for court trial on the             stacked calendar on
 3     June 15, 2020 at 9:00 a.m.               Calendar call shall be held on June 10, 2020 at 1:30 pp
 4             (b)         An original and two copies of each trial brief shall be submitted to the clerk
 5 on or before at Calendar Call
 6             (c)         Jury trials:
 7                         (1) An original and two (2) copies of all instructions requested by either
 8 party shall be submitted to the clerk fer-filing-en-or-befefe at Calendar Call
 9                         (2) An original and two (2) copies of all suggested questions of the parties to
10 asked of the jury panel by the court on voir dire shall be submitted to the clerk ferfiling-en
11 or before           at Calendar Call

12             (d)         Court Trials:
13                         Not applicable.
14             The foregoing pretrial order has been approved by the parties to this action as
15 evidenced by the signatures of their counsel hereon, and the order is hereby entered and
16 will govern the trial of this case. This order shall not be amended except by order of the
17 court pursuant to agreement of the parties or to prevent manifest injustice.
18             "IT IS SO ORDERED:"
19
                               October 16, 2019
20             DATED:
21
22
23                                                     UNFTED STATES DISTRICT JUDGE
24
25
26
27
28

     ARAA.7.1.117.AAAA 1                                  19
        Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 42 of 43

                                         Lemperle v. Tjota, Case No. 2:18-cv-00202-JCM-CWH




                     EXHIBIT B
       Letter from Defendant Vincent Tjota to Defense
        Counsel Requesting Trial Continuance, dated
        January 8, 2020, Bates Stamped DEF000437




                     EXHIBIT B
4819-4223-1729.1
Case 2:18-cv-00202-JCM-DJA Document 80 Filed 01/17/20 Page 43 of 43




r

     U


    Case No.: 2:18-cv-00202-JCM-DJA



                                     Lemperle v. Tiota



My name is Vincent Tjota, I am a resident of Singapore and a named defendant in the
subject litigation. I request for the trial to be continued in December 2020, as I need to
take 2 weeks leave off from work to attend the trial in the United States, including the
time required to travel to the United States from Singapore.



Respectfully,




Vincent -note




                                                                                             DEF000437
